NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 29 April 2022.  
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Display System, Display Device, Terminal Device, and Data Management Method with Notification Function of Receiving Communication Data.
Claims 6, 7 and 9 are allowed. Claims 6 and 9 are independent. Claim 7 depend on claim 6.
The Final Rejection (04 February 2022) indicated that claims 8 and 9 would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. The Reply has amended independent claim 6 by incorporating the allowable subject matter of claim 8, and amended claim 9 by rewriting it independent form including all the limitations of the base claim and any intervening claims. Accordingly, Claim 6 and 9 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 6 and 9.  
Claims 6 and 9 recites the following specific features as shown in the excerpt below:
  [6] “wherein the controller acquires information that communication device comprising a communication function has received communication data, displays information based on the acquired communication data, transmits a first notification indicating that the communication data has been received, to a terminal device via a network, receives a second notification indicating that an operation corresponding to the first notification has been performed on the terminal device, from the terminal device via the network, and further displays information based on the second notification, as information based on the acquired communication data,
wherein the second notification is a notification indicating that an operation to display communication data has been performed on the terminal device, and
wherein the controller acquires information of a user who has displayed the communication data on the terminal device, and displays information based on the communication data and information of a user who has displayed the communication data on the terminal device together.” 
[9] “wherein the controller acquires information that a communication device comprising a communication function has received communication data, displays information based on the acquired communication data, transmits a first notification indicating that the communication data has been received, to a terminal device via a network, receives a second notification indicating that an operation corresponding to the first notification has been performed on the terminal device, from the terminal device via the network, and further displays information based on the second notification, as information based on the acquired communication data,
wherein the second notification is a notification indicating that an operation for replying to communication data has been performed on the terminal device, and
wherein the controller acquires information of a user who has replied to the communication data on the terminal device, and displays information based on the communication data and information of a user who has performed an operation for replying to the communication data on the terminal device together.” 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Sato (2021/0168262), Minamida (2007/0136673) and Nagano (2009/0116076), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 6 and 9 are allowable over the prior art of record. It follows that claim 7 is then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Suzuki et al. (2021/0256481)
Describes a resource reservation system, a usage management method, and a non-transitory recording medium. The resource reservation system acquires resource identification information of each resource that is accessible and requests the information processing apparatus to use the resource identified by the acquired resource identification information. 
Kawase et al. (2019/0373122) 
Describes a display control apparatus used in image forming apparatus such as multifunction apparatus and reading device of display system which installed in office of shopping center. The controller updates to the display time indicated by the acquired information the display time saved on the memory as the display time of the image of the acquired image data. The controller transmits to the mail address saved in association with the image data an email that notifies that the display time and cycle of the document on which the user has performed a reading operation are updated when the display time and cycle of the image indicated by the image data stored are updated.
Nakayama (2020/0302070)
Describes an  authentication system includes: a terminal; and an information processing apparatus communicable with the terminal via a network, the authentication system being configured to perform authentication of a user who operates the information processing apparatus. The information processing apparatus includes one or more first processors configured to: accept user information for use in authentication of the user; accept terminal information for use in identification of the terminal; and identify the terminal based on the terminal information, to transmit the user information to the terminal. The terminal includes one or more second processors configured to: store a job designated by the user; receive the user information from the information processing apparatus; and perform authentication of the user based on the user information received.
Uruma (10,158,781)
Describes an image transmission apparatus which is capable of, even in the case of broadcasting, ensuring visibility when the content of transmission is checked. Image data is transmitted to one or more designated destinations. A file name is generated from the image data. The generated file is stored as a history. A file name including a certain destination among the plurality of designated destination, information for a user to recognize whether a plurality of designation is designated and an identification number of a job is set as a file name of the file. 

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672